Title: From George Washington to John Augustine Washington, 7 June 1755
From: Washington, George
To: Washington, John Augustine

 

[Fort Cumberland, Md., 7 June 1755]
To Mr Jno. Auge WashingtonMount VernonDear Jack Brother

As much as I am hurried as I am at present, I cant think of leaving this place without writing to you; tho I have no time to be particular. I was Escorted by 8 Men of the Militia from Winchester to this place Camp; which 8 Men were 2 Days assembling; but I believe they woud not have been more than as many seconds dispersing if I had been attacked. Upon my arrival here, I found that Sir Jno. St Clair with a body of 500 Men were had Marchd to prepare the Roads, lay a deposit of Provisions at the little Meadows, and to erect some kind of defensive work there.
Tomorrow Sir Peter Halket with the first Brigade begin Begin their March, and on monday the General and the 2d will follow. We have no certain acct intelligence from the Ohio: but have advices from Philidelphia that a body of 300 French: passd Oswego in o their way to Fort Duquisne, and that a larger Detachment was hourly expected. A Captn of Sir Peter’s Regimt with several of the common Soldiers of the different Corps has died have died since our Incampmt here, and many others are now sick with a kind of Bloody Flux. I wrote to you from Winchester a Letter which I & hope you have receivd it—I and shoud be glad of an answer as soon as possible; any Letter’s to me, directed to the care of Mr Cox at Winchester, will be certain of a conveyance[.] I am Dr Jack Yr most Affe Brothr

G.W.
Camp at Wills Creek 7th of June 1755


Go to page 36.

